EX. 10.1
 
SOVEREIGN BANK – LOAN NO.


LOAN AND SECURITY AGREEMENT
 
THIS LOAN AND SECURITY AGREEMENT (as amended, modified or restated from time to
time, this “Agreement”) dated as of MAY 2, 2014 (the “Effective Date”), is
between SOVEREIGN BANK, a Texas state bank (together with its successors and
assigns, “Lender”), and LAZARUS REFINING & MARKETING, LLC, a Delaware limited
liability company (“Debtor”).
 
RECITALS
 
WHEREAS, Debtor has requested that Lender extend the Credit Facility to Debtor
on the terms described in this Agreement.
 
WHEREAS, Lender is willing to make the Credit Facility available to Debtor upon
and subject to the provisions, terms and conditions set forth in the Loan
Documents.
 
NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
 
1. Definitions.  As used in this Agreement, all exhibits, appendices and
schedules hereto, and in any other Loan Documents made or delivered pursuant to
this Agreement, the following terms will have the meanings given such terms in
this Section 1 or in the provisions, sections or recitals herein:
 
“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Business Day” means any day other than a Saturday, Sunday or any other day on
which the Federal Reserve Bank of Dallas, Texas, is closed.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of Texas; provided, that to the extent that
the Code is used to define any term herein or in any Loan Document and such term
is defined differently in different articles or divisions of the Code, the
definition of such term contained in Article 9 shall govern; provided further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection or priority of, or remedies with respect to, Lender’s
lien on any Collateral is governed by the Uniform Commercial Code as enacted and
in effect in a jurisdiction other than the State of Texas, the term “Code” shall
mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.
 
“Collateral” means:
 
(a) The “Collateral” as defined in each Collateral Assignment.
 
(b) The “Collateral” as defined in the Pledge Agreement.
 
(c) The Property.
 
“Collateral Assignment” means, collectively, each COLLATERAL ASSIGNMENT executed
by Debtor in favor of Lender.
 
“Constituent Documents” means (a) in the case of a corporation, its articles or
certificate of incorporation and bylaws; (b) in the case of a general
partnership, its partnership agreement; (c) in the case of a limited
partnership, its certificate of limited partnership and partnership agreement;
(d) in the case of a trust, its trust agreement; (e) in the case of a joint
venture, its joint venture agreement; (f) in the case of a limited liability
company, its articles of organization or certificate of formation and operating
agreement or regulations; and (g) in the case of any other entity, its
organizational and governance documents and agreements.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 1
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Debt” means as to any Person at any time (without duplication) all items of
indebtedness, obligation or liability of a Person, whether mature or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, joint or
several, that should be classified as liabilities in accordance with GAAP.
 
“Deed of Trust” means the DEED OF TRUST, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES, ASSIGNMENT OF RENTS, AND FINANCING STATEMENT dated as of even date
herewith, executed by LAZARUS TEXAS REFINERY I, LLC (“Grantor”) for the benefit
of Lender (as the same may be amended, modified or restated from time to time),
covering the Property (as defined therein and used herein with the same
meaning).
 
“Default” means any Event of Default or event which with notice and/or the
passage of time would be an Event of Default.
 
“Dollars” and “$” mean lawful money of the United States of America.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liabilities” means, as to any Person, all liabilities,
obligations, responsibilities, remedial actions, losses, damages, punitive
damages, consequential damages, treble damages, costs, expenses (including,
without limitation, all reasonable fees, disbursements and expenses of counsel,
expert and consulting fees and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, by any Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute, including any
Environmental Law, permit, order or agreement with any Governmental Authority or
other Person, arising from environmental, health or safety conditions or the
release or threatened release of a Hazardous Material into the environment,
resulting from the past, present or future operations of such Person or its
Affiliates.
 
“GAAP” means generally accepted accounting principles, applied on a consistent
basis, as set forth in Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants and/or in statements of the
Financial Accounting Standards Board and/or their respective successors and
which are applicable in the circumstances as of the date in
question.  Accounting principles are applied on a “consistent basis” when the
accounting principles applied in a current period are comparable in all material
respects to those accounting principles applied in a preceding period.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantor” means JONATHAN P. CARROLL (“Carroll”), INGLESIDE CRUDE LLC, a
Delaware limited liability company (“Ingleside”), and any Person, whether one or
more, who from time to time guarantees all or any part of the Indebtedness.
 
“Guaranty” means a GUARANTY AGREEMENT, whether one or more, executed by
Guarantor (as the same may be amended, restated or modified from time to time).
 
 
LOAN AND SECURITY AGREEMENT – PAGE 2
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” means (a) all indebtedness, obligations and liabilities of Debtor
to Lender of any kind or character, now existing or hereafter arising, whether
direct, indirect, related, unrelated, fixed, contingent, liquidated,
unliquidated, joint, several or joint and several, and regardless of whether
such indebtedness, obligations and liabilities may, prior to their acquisition
by Lender, be or have been payable to or in favor of a third party and
subsequently acquired by Lender (it being contemplated that Lender may make such
acquisitions from third parties), including without limitation all indebtedness,
obligations and liabilities of Debtor to Lender now existing or hereafter
arising under (i) the Note, this Agreement, the other Loan Documents or any
draft, acceptance, guaranty, endorsement, letter of credit, assignment,
purchase, overdraft, discount or indemnity agreement, (ii) any agreement
(including related confirmations and schedules) between Debtor and Lender or any
Affiliate of Lender now existing or hereafter entered into which is, or relates
to, a rate swap, basis swap, forward rate transaction, cap transaction, floor
transaction, collar transaction or any other similar transactions (including any
option with respect to any of these transactions) or any combination thereof, or
(iii) otherwise, (b) all accrued but unpaid interest on any of the indebtedness
described in (a) above, (c) all obligations of Obligors to Lender under the Loan
Documents, (d) all costs and expenses incurred by Lender in connection with the
collection and administration of all or any part of the indebtedness and
obligations described in (a), (b) and (c) above or the protection or
preservation of, or realization upon, the collateral securing all or any part of
such indebtedness and obligations, including without limitation all reasonable
attorneys’ fees and (e) all renewals, extensions, modifications and
rearrangements of the indebtedness and obligations described in (a), (b), (c)
and (d) above.
 
“Loan” means the advance under the Credit Facility.
 
“Loan Documents” means this Agreement, the Note, the Collateral Assignment, the
Pledge Agreement, the Deed of Trust, the Guaranty and the other agreements,
instruments and documents evidencing, securing, governing, guaranteeing or
pertaining to the Loan.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects of
an Obligor (individually or taken as a whole), (b) the ability of an Obligor to
pay or perform the Indebtedness, (c) any of the rights of or benefits available
to Lender under the Loan Documents or (d) the validity or enforceability of the
Loan Documents.
 
“Mechanic’s Lien Obligations” means the obligations referenced in and secured by
that certain MECHANIC’S LIEN filed as document number 620111 in the real
property records of San Patricio County, Texas.
 
“Note” means, collectively, any promissory note evidencing all or part of the
Indebtedness from time to time (as any such Note may be amended, modified or
restated from time to time).
 
“Obligors” means Debtor, Guarantor, Grantor, Pledgor, or any other Person who
guaranteed or is otherwise obligated to pay or perform all or any portion of
Indebtedness.
 
“Person” means any individual, corporation, limited liability company, business
trust, association, company, partnership, joint venture, Governmental Authority,
or other entity, and shall include such Person’s heirs, administrators, personal
representatives, executors, successors and assigns.
 
“Pledge Agreement” means that certain PLEDGE AGREEMENT executed by LAZARUS
ENERGY HOLDINGS LLC, a Delaware limited liability company (“Pledgor”), in favor
of Lender.
 
All words and phrases used herein shall have the meaning specified in the Code
except to the extent such meaning is inconsistent with this Agreement.  All
definitions contained in this Agreement are equally applicable to the singular
and plural forms of the terms defined.  The words “hereof,” “herein” and
“hereunder” and words of similar import referring to this Agreement refer to
this Agreement as a whole and not to any particular provision of this
Agreement.  Any accounting term used in the Loan Documents shall have, unless
otherwise specifically provided therein, the meaning customarily given such term
in accordance with GAAP, and all financial computations thereunder shall be
computed, unless otherwise specifically provided therein, in accordance with
GAAP consistently applied; provided, that all financial covenants and
calculations in the Loan Documents shall be made in accordance with GAAP as in
effect on the Effective Date unless Debtor and Lender shall otherwise
specifically agree in writing.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 3
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
2. Credit Facility.
 
(a) Term Loan Facility.  Subject to the terms and conditions set forth in this
Agreement and the other Loan Documents, Lender hereby agrees to lend to Debtor
in two advances as set forth below, an aggregate sum of TWO MILLION AND NO/100
DOLLARS ($2,000,000.00) (the “Credit Facility”), on the Effective Date, which
shall be due and payable on the earlier of: (i) the acceleration of the
Indebtedness pursuant to the terms of the Loan Documents; (ii) MAY 2,
2015.  Subject to the terms and conditions set forth in this Agreement and the
other Loan Documents, Lender shall make an advance on the Effective Date in the
amount of ONE MILLION EIGHT HUNDRED SEVENTY-FIVE THOUSAND AND NO/100 DOLLARS
($1,875,000.00), and may at any time advance (in Lender’s sole discretion), the
amount of ONE HUNDRED TWENTY-FIVE THOUSAND AND NO/100 DOLLARS ($125,000.00) to
repay and cause a release of the Mechanic’s Lien Obligations and for other
purposes permitted hereby.  Debtor hereby represents to Lender that the
Mechanic’s Lien Obligations are less than ONE HUNDRED TWENTY-FIVE THOUSAND AND
NO/100 DOLLARS ($125,000.00).
 
(b) Use of Proceeds.  The Loans under the Credit Facility shall be used by
Debtor to finance costs associated with the refurbishment of a stabilizer at its
Nixon, Texas facility and to repay and cause a release of the Mechanic’s Lien
Obligations.
 
(c) Fees.  Debtor agrees to pay to Lender an origination fee equal to TWENTY
THOUSAND AND NO/100 DOLLARS ($20,000.00) for the establishment of the Credit
Facility.  The origination fee shall be due and payable on the Effective Date
and shall be deemed fully earned as of the Effective Date.  The origination fee
shall compensate Lender for its costs and expenses in the structuring of the
Credit Facility and (to the maximum extent permitted by applicable law) shall
not be deemed interest.
 
3. Note, Rate and Computation of Interest.  The Credit Facility shall be
evidenced by a Note duly executed by Debtor and payable to the order of Lender,
in form and substance acceptable to Lender.  Interest on the Note shall accrue
at the rates set forth therein.  The principal of and interest on the Note shall
be due and payable in accordance with the terms and conditions set forth in the
Note and in this Agreement.  All payments made by Debtor under this Agreement
and the other Loan Documents shall be made to Lender at Lender’s offices as set
forth herein in Dollars and immediately available funds, without setoff,
deduction or counterclaim, and free and clear of all taxes, at the time and in
the manner provided in the Note.
 
4. Collateral.
 
(a) Additional Documents.  To secure full and complete payment and performance
of the Indebtedness, each Obligor shall execute and deliver or cause to be
executed and delivered all of the Loan Documents reasonably required by Lender
covering the Collateral.  Each Obligor shall execute and cause to be executed
such further documents and instruments, as Lender, in its reasonable discretion,
deems necessary or desirable to create, evidence, preserve and perfect its liens
and security interests in the Collateral.  In the event any of the Loan
Documents evidencing or securing the Indebtedness misrepresents or inaccurately
reflects the correct terms and/or provisions of the Indebtedness, each Obligor
shall upon request by Lender and in order to correct such mistake, execute such
new documents or initial corrected, original documents as Lender may deem
reasonably necessary to remedy said errors or mistakes.  Each Obligor shall
execute such other documents as Lender shall deem reasonably necessary to
correct any defects or deficiencies in the Loan Documents.  Any Obligor’s
failure to execute such documents as requested shall constitute an Event of
Default under this Agreement.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 4
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(b) Setoff.  As further security for the Indebtedness, Debtor grants to Lender a
first lien and contractual right of set-off in and to all money and property of
Debtor now or at any time hereafter coming within the custody or control of
Lender, including (without limitation) all certificates of deposit and other
accounts, whether such certificates of deposit and/or accounts have matured or
not, and whether the exercise of such right of set-off results in loss of
interest or other penalty under the terms of the certificate of deposit or
account agreement.  It is further agreed that Lender shall have a first lien on
all deposits and other sums at any time credited by or due from Lender to Debtor
as security for the payment of the Indebtedness, and Lender, at its option after
the occurrence of a Default may without notice and without any liability, hold
all or any part of any such deposits or other sums until all amounts owing under
the Loan Documents have been paid in full, and/or Lender may apply or set-off
all or any part of any such deposits or other sums credited by or due from
Lender to or against any sums due under the Loan Documents in any manner and in
any order of preference which Lender, in its sole discretion, chooses.  The
rights and remedies of Lender hereunder are in addition to any other rights and
remedies (including, without limitation, other rights of setoff) which Lender
may have.
 
5. Conditions Precedent.  The obligation of Lender to make the Loan under the
Credit Facility is subject to the condition precedent that Lender shall have
received, or such condition shall be otherwise satisfied, as of the Effective
Date, to Lender’s satisfaction:
 
(a) Closing Certificate.  A CLOSING CERTIFICATE of an officer of each Obligor
that is not a natural Person, or an officer of the governing body of such
Obligor, which certifies: (i) the resolutions of such Person authorizing the
execution, delivery, and performance of the Loan Documents that such Obligor is
a party to; (ii) certificates of the appropriate government officials of the
state of organization of each such Obligor and any governing body of such
Obligor, and any state any such Person is currently doing business as to the
existence, qualification and good standing of such Person, dated no more than
TEN (10) days prior to the Effective Date; (iii) the true and correct
Constituent Documents of each such Obligor and any governing body of such
Obligor and (iv) the names of the individuals or other Persons authorized to
sign the Loan Documents that such Obligor is a party to, together with specimen
signatures of such Persons.
 
(b) Loan Documents.  The Loan Documents executed by each Obligor party thereto.
 
(c) Lien Search.  The results of a Code or other lien search showing all
financing statements and other documents or instruments on file against each
Obligor in such locations as Lender may reasonably request, dated no more than
TEN (10) days prior to the Effective Date.
 
(d) Financing Statements.  Code financing statements covering the Collateral
shall have been filed with such filing offices as Lender may request.
 
(e) Insurance Matters.  Copies of insurance certificates describing all
insurance policies as may be required by Lender, together with loss payee and
lender endorsements in favor of Lender with respect to all insurance policies
covering the Collateral.
 
(f) Fees and Expenses.  Evidence that the costs and expenses of Lender
(including reasonable attorneys’ fees) and all fees owing to Lender, shall have
been paid in full by Debtor.
 
(g) Other Matters.  Such other documents and agreements as may be required by
Lender in its reasonable discretion.
 
6. Representations and Warranties.  Each Obligor hereby represents and warrants
to Lender, and upon each advance hereunder represents and warrants to Lender, as
follows:
 
(a) Existence.  Each Obligor that is not a natural person (i) is duly organized,
validly existing, and in good standing under the laws of the jurisdiction of its
organization; (ii) has all requisite power and authority to own its assets and
carry on its business as now being or as proposed to be conducted; and (iii) is
qualified to do business in all jurisdictions in which the nature of its
business makes such qualification necessary and where failure to so qualify
would have a Material Adverse Effect.  Each Obligor has the power and authority
to execute, deliver, and perform its obligations under the Loan Documents to
which it is or may become a party.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 5
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(b) Binding Obligations.  The execution, delivery, and performance of the Loan
Documents by each Obligor have been duly authorized by all necessary action by
such Obligor, and constitute legal, valid and binding obligations of such
Obligor, enforceable in accordance with their respective terms, except as
limited by bankruptcy, insolvency or similar laws of general application
relating to the enforcement of creditors’ rights and except to the extent
specific remedies may generally be limited by equitable principles.
 
(c) No Consent.  The execution, delivery and performance of the Loan Documents,
and the consummation of the transactions contemplated thereby, do not
(i) conflict with, result in a violation of, or constitute a default under
(1) any provision of the Constituent Documents (if any) or other instrument
binding upon any Obligor, (2) any law, governmental regulation, court decree or
order applicable to any Obligor, or (3) any contractual obligation, agreement,
judgment, license, order or permit applicable to or binding upon any Obligor,
(ii) require the consent, approval or authorization of any third party, or
(iii) result in or require the creation of any lien, charge or encumbrance upon
any property or asset of any Obligor except as may be expressly contemplated in
the Loan Documents.
 
(d) Financial Condition.  Each financial statement of each Obligor supplied to
Lender truly discloses and fairly presents such Person’s financial condition as
of the date of each such statement.  There has been no material adverse change
in such financial condition or results of operations of any Obligor subsequent
to the date of the most recent financial statement supplied to Lender.
 
(e) Operation of Business.  Debtor possesses all contracts, licenses, permits,
franchises, patents, copyrights, trademarks, and tradenames, or rights thereto,
necessary to conduct its businesses substantially as now conducted and as
presently proposed to be conducted, and Debtor is not in violation of any valid
rights of others with respect to any of the foregoing, except any violations
that could not reasonably be expected to have a Material Adverse Effect.
 
(f) Litigation and Judgments.  There is no action, suit, investigation, or
proceeding before or by any Governmental Authority or arbitrator pending, or to
the knowledge of any Obligor, threatened against or affecting such Obligor that
would, if adversely determined, have a Material Adverse Effect.  There are no
outstanding judgments against any Obligor.
 
(g) Rights in Properties; Liens.  Debtor has good and indefeasible title to or
valid leasehold interests in its properties, including the properties and assets
reflected in the financial statements provided to Lender, and none of the
properties of Debtor is subject to any lien, except Permitted Encumbrances.
 
(h) Disclosure.  No statement, information, report, representation, or warranty
made by any Obligor in the Loan Documents or furnished to Lender in connection
with the Loan Documents or any of the transactions contemplated hereby contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements herein or therein not misleading.  There is no
fact known to any Obligor which could reasonably be expected to have a Material
Adverse Effect that has not been disclosed in writing to Lender.
 
(i) Agreements.  Debtor is not a party to any indenture, loan, or credit
agreement, or to any lease or other agreement or instrument, or subject to any
charter or corporate or other organizational restriction which could reasonably
be expected to have a Material Adverse Effect.  Debtor is not in default in any
material respect in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any agreement or instrument
material to its business.
 
(j) Compliance with Laws.  No Obligor is in violation of any law, rule,
regulation, order, or decree of any Governmental Authority or arbitrator, the
violation of which could reasonably be expected to have a Material Adverse
Effect.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 6
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(k) Taxes; Governmental Charges.  Each Obligor has filed all federal, state and
local tax reports and returns required by any law or regulation to be filed by
it and has either duly paid all taxes, duties and charges indicated due on the
basis of such returns and reports, or made adequate provision for the payment
thereof, and the assessment of any material amount of additional taxes in excess
of those paid and reported is not reasonably expected.  No Obligor has knowledge
of any pending investigation of such Obligor by any taxing authority or any
pending but unassessed tax liability.
 
(l) Use of Proceeds; Margin Securities.  Debtor is not engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
regulations of the Board of Governors of the Federal Reserve System), and no
part of the proceeds of any Loan will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock.
 
(m) ERISA.  Debtor is in compliance in all material respects with all applicable
provisions of the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereunder
(“ERISA”).  Neither a reportable event nor a prohibited transaction has occurred
and is continuing with respect to any plan.  No notice of intent to terminate a
plan has been filed, nor has any plan been terminated.  No circumstances exist
which constitute grounds entitling the Pension Benefit Guaranty Corporation or
any entity succeeding to all or any of its functions under ERISA (the “PBGC”) to
institute proceedings to terminate, or appoint a trustee to administer, a plan,
nor has the PBGC instituted any such proceedings.  Neither Debtor nor any ERISA
Affiliate (as defined below) has completely or partially withdrawn from a
multiemployer plan.  Debtor and each ERISA Affiliate have met their minimum
funding requirements under ERISA with respect to all of their plans, and the
present value of all vested benefits under each plan do not exceed the fair
market value of all plan assets allocable to such benefits, as determined on the
most recent valuation date of the plan and in accordance with ERISA.  Neither
Debtor nor any ERISA Affiliate has incurred any liability to the PBGC under
ERISA.  “ERISA Affiliate” means each trade or business (whether or not
incorporated) which together with Debtor would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Internal Revenue Code of 1986.
 
(n) Location.  Debtor’s chief executive office is at its address set forth on
the signature page hereof.
 
(o) Environmental Matters.  Except for matters disclosed in writing to Lender:
 
(i) Notice of Non-Compliance.  Debtor and all of its property and operations are
in full compliance with all Environmental Laws, except where non-compliance
could not reasonably be expected to have a Material Adverse Effect.  Debtor is
not aware of, nor has Debtor received notice of, any past, present, or future
conditions, events, activities, practices, or incidents which may interfere with
or prevent the compliance or continued compliance of Debtor with all
Environmental Laws except where non-compliance would be reasonably be expected
to have a Material Adverse Effect;
 
(ii) Permits.  Debtor has obtained all permits, licenses, and authorizations
that are required under applicable Environmental Laws, and all such permits are
in good standing and Debtor is in compliance with all of the terms and
conditions of such permits, except where non-compliance could not reasonably be
expected to have a Material Adverse Effect;
 
(iii) Hazardous Materials.  No Hazardous Materials exist on, about, or within or
have been used, generated, stored, transported, disposed of on, or released by
Debtor from any of the property of Debtor, except to the extent in compliance
with Environmental Laws or where such action could not reasonably be expected to
have a Material Adverse Effect.  The use which Debtor makes and intends to make
of their respective properties and assets will not result in the use,
generation, storage, transportation, accumulation, disposal, or release of any
Hazardous Material on, in, or from any of their properties or assets, except to
the extent in compliance with Environmental Laws or where such action could not
reasonably be expected to have a Material Adverse Effect;
 
 
LOAN AND SECURITY AGREEMENT – PAGE 7
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(iv) No Pending or Threatened Actions.  To the knowledge of Debtor, neither
Debtor or any of its currently or previously owned or leased property or
operations is subject to any outstanding or threatened order from or agreement
with any Governmental Authority or other Person or subject to any judicial or
docketed administrative proceeding with respect to failure to comply with
Environmental Laws; and
 
(v) No Conditions.  There are no conditions or circumstances associated with the
currently or previously owned or leased property or operations of Debtor that
could reasonably be expected to give rise to any Environmental Liabilities of
Debtor.
 
7. Affirmative Covenants.  Until all Indebtedness is indefeasibly paid or
performed, Debtor agrees and covenants as follows:
 
(a) Payment of Obligations.  Debtor will pay its obligations, including tax
liabilities, that, if not paid, could become a lien on any of its property,
before the same shall become delinquent or in default, except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (ii) Debtor has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.
 
(b) Maintenance and Conduct of Business.  Debtor will (i) keep, maintain and
preserve all property (tangible and intangible) material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted,
(ii) do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, licenses, permits,
privileges, agreements and franchises material to the conduct of its business,
and (iii) engage in an efficient and economical manner in a business of the same
general type and within Debtor’s powers under Constituent Documents.
 
(c) Books and Records; Inspection Rights.  Debtor will keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities.  Debtor
will permit any representatives designated by Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
 
(d) Insurance.  Debtor will maintain insurance, including but not limited to,
fire insurance, comprehensive property damage, public liability, worker’s
compensation, business interruption and other insurance deemed reasonably
necessary by Lender.
 
(e) Compliance with Laws.  Debtor will comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
(f) Compliance with Agreements.  Debtor will comply, in all material respects
with all material agreements, contracts, and instruments binding on it or
affecting its properties, assets or business.
 
(g) ERISA.  Debtor will comply, and will cause each Subsidiary to comply, with
all minimum funding requirements, and all other material requirements, of ERISA,
if applicable, so as not to give rise to any liability thereunder.
 
(h) Notices of Material Events.  Debtor will furnish to Lender prompt written
notice of the following:
 
(i) the occurrence of any Default;
 
 
LOAN AND SECURITY AGREEMENT – PAGE 8
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(ii) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against any Obligor that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and
 
(iii) any and all material adverse changes in any Obligor’s financial condition
and all claims made against any Obligor that could materially affect the
financial condition of such Obligor.
 
Each notice delivered under this Section shall be accompanied by a statement of
an officer of Debtor setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
 
8. Negative Covenants.  Until all Indebtedness is indefeasibly paid or
performed, each Obligor agrees and covenants as follows:
 
(a) Fundamental Change.  Obligors will not (i) make any material change in the
nature of its business as carried on as of the Effective Date, (ii) amend or
permit the amendment of any of its Constituent Documents, (iii) liquidate, merge
or consolidate with or into any other Person, (iv) make a change in
organizational structure or the jurisdiction in which it is organized, or
(v) permit any change in any Obligor’s legal name, or the state of Obligor’s
organization, to another jurisdiction.
 
(b) OTHER CHANGES.  DEBTOR WILL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, (i) CREATE, INCUR OR ASSUME INDEBTEDNESS FOR BORROWED MONEY, INCLUDING
CAPITAL LEASES, OTHER THAN INDEBTEDNESS  EXPRESSLY PERMITTED BY THE LOAN
DOCUMENTS, (ii) SELL, TRANSFER, MORTGAGE, ASSIGN, PLEDGE, LEASE (OTHER THAN IN
THE ORDINARY COURSE OF BUSINESS), GRANT A SECURITY INTEREST IN OR ENCUMBER ANY
OF DEBTOR’S ASSETS (EXCEPT AS EXPRESSLY PERMITTED BY THE LOAN DOCUMENTS), OR
(iii) SELL ANY OF DEBTOR’S ACCOUNTS, EXCEPT TO LENDER.
 
(c) Loans.  Debtor will not make loans or guarantee any obligation of any other
Person or entity other than (i) loans or advances to employees of Debtor not to
exceed FIVE THOUSAND AND NO/100 DOLLARS ($5,000.00) in the aggregate outstanding
at any time, including such loans and advances outstanding on the Effective
Date, and (ii) accounts receivable for sales of inventory and other products and
services provided by Debtor to its respective customers in the ordinary course
of business of Debtor.
 
(d) Transactions With Affiliates.  Debtor will not enter into any transaction,
including, without limitation, the purchase, sale or exchange of property or the
rendering of any service, with any Affiliate of Debtor, except in the ordinary
course of and pursuant to the reasonable requirements of Debtor’s business (upon
prior written notice to Lender) and upon fair and reasonable terms no less
favorable to Debtor than would be obtained in a comparable arm’s-length
transaction with a Person or entity not an Affiliate of Debtor.
 
(e) Dividends or Distributions.  If a Default or an Event of Default exists or
would exist by reason of the making thereof, Debtor will not declare or pay any
dividends or distributions on any equity interest of Debtor to any Person.
 
(f) Change In Control.  Obligors shall not permit any change in Control of any
Obligor.
 
9. Debt Service Coverage Ratio.   Debtor will cause to be maintained a Debt
Service Coverage Ratio of at least 1.25 to 1.00, to be tested at the end of each
quarter.  “Debt Service Coverage Ratio” means, for any period, the ratio of (a)
EBITDA of Debtor during such period less permitted distributions, to (b)
payments of principal and interest by Debtor on Debt during such period.  Debtor
shall provide Lender such calculations and certificates as Lender shall
reasonably require in calculating Debt Service Coverage Ratio.  A breach of the
financial covenant contained in this Section shall be deemed to have occurred as
of any date of determination thereof by Lender or as of the last day of any
specified measuring period, regardless of when the financial statements or any
certificate reflecting such breach are delivered to Lender.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 9
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
10. Reporting Requirements.  Until all Indebtedness is indefeasibly paid and
satisfied, and Lender has no further commitment to lend under the Credit
Facility, Debtor agrees and covenants that it will furnish or cause to be
furnished the following:
 
(a) Interim Financial Statements of Debtor and Ingleside.  As soon as available,
and in any event within FORTY-FIVE (45) days after the end of each calendar
quarter, financial statements to include a balance sheet and income statement of
Debtor and of Ingleside, as of the end of such calendar month, all in form and
in reasonable detail satisfactory to Lender and duly certified (subject to
year-end review adjustments) by an appropriate officer of Debtor and Ingleside,
as applicable (i) as being true and correct in all material aspects to the best
of such officer’s knowledge (subject to year-end adjustments), and (ii) as
having been prepared in accordance with GAAP.
 
(b) Compliance Certificate.  Concurrently with the delivery of each of the
financial statements of Debtor referred to in Section 10(a), a certificate of an
officer of Debtor (i) stating that to such officer’s knowledge, no Event of
Default has occurred and is continuing, or if an Event of Default has occurred
and is continuing, a statement as to the nature thereof and the action which is
proposed to be taken with respect thereto, and (ii) showing in reasonable detail
the calculations demonstrating compliance with the financial covenants set forth
in Section 9 of this Agreement.
 
(c) Carroll’s Financial Statements and Tax Returns.  As soon as available and in
any event within (i)  SIXTY (60) days after the annual anniversary of the date
of the annual financial statement most recently delivered to Lender, an annual
financial statement for Carroll, including statements of cash flow and
contingent liabilities, in such form and detail as Lender shall reasonably
require, and (ii) within THIRTY (30) days of the day it is filed with the
Internal Revenue Service or other applicable taxing entity, a copy of Carroll’s
filed tax return.
 
(d) ERISA Reports.  Promptly after the filing or receipt thereof, copies of all
reports, including annual reports, and notices which Debtor files with or
receives from the PBGC or the U.S. Department of Labor under ERISA; and as soon
as possible and in any event within FIVE (5) Business Days after Debtor knows or
has reason to know that any reportable event or prohibited transaction has
occurred with respect to any plan or that the PBGC or Debtor has instituted or
will institute proceedings under Title IV of ERISA to terminate any plan, a
certificate of an officer of Debtor setting forth the details as to such
reportable event or prohibited transaction or plan termination and the action
that Debtor proposes to take with respect thereto.
 
(e) Notice of Default and Events of Default.  As soon as possible and in any
event within FIVE (5) Business Days after the occurrence of each Default, a
written notice setting forth the details of such Default and the action which is
proposed to be taken by Debtor with respect thereto.
 
(f) General Information.  Debtor shall promptly deliver such other information
concerning any Obligor as Lender may request.
 
11. Rights of Lender.  Lender shall have the rights contained in this Section at
all times that this Agreement is effective.
 
(a) Power of Attorney.  Each Obligor hereby irrevocably appoints Lender as such
Obligor’s attorney-in-fact, such power of attorney being coupled with an
interest, with full authority in the place and stead of such Obligor and in the
name of such Obligor or otherwise, from time to time following the occurrence
and during the continuation of an Event of Default in Lender’s reasonable
discretion, to take any action and to execute any instrument which Lender may
deem necessary or appropriate to accomplish the purposes of this Agreement,
including without limitation: (i) to obtain and adjust insurance required by
Lender hereunder; (ii) to demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of the Collateral; (iii) to receive, endorse and collect any drafts or
other instruments, documents and chattel paper in connection with clause (i) or
(ii) above; (iv) to file any claims or take any action or institute any
proceedings which Lender may deem necessary or appropriate for the collection
and/or preservation of the Collateral or otherwise to enforce the rights of
Lender with respect to the Collateral; and (v) to act on such Obligor’s behalf
as permitted by any other Loan Document.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 10
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(b) Performance by Lender.  If any Obligor fails to perform any agreement or
obligation provided for in any Loan Document, Lender may itself perform, or
cause performance of, such agreement or obligation, and the expenses of Lender
incurred in connection therewith shall be a part of the Indebtedness, secured by
the Collateral and payable by Debtor on demand.
 
12. Events of Default.  Each of the following shall constitute an “Event of
Default” under this Agreement:
 
(a) Payment Default.  The failure, refusal or neglect of Debtor to pay when due
any part of the principal of, or interest on the Indebtedness owing to Lender by
Debtor or any other indebtedness or obligations due and owing from Debtor to
Lender under the Loan Documents from time to time and such failure, refusal or
neglect shall continue unremedied for a period of TEN (10) days from the date
such payment is due.
 
(b) Performance or Warranty Default.  Except as otherwise provided in this
Agreement, the failure of any Obligor to timely and properly observe, keep or
perform any covenant, agreement, warranty or condition required herein or in any
of the other Loan Documents or any other agreement with Lender, provided that,
if such Default is curable but is not cured within FIVE (5) Business Days
following written notice from Lender to such Obligor, then it shall be an Event
of Default, except that, if (i) such curable Default cannot be cured within FIVE
(5) Business Days, (ii) such Obligor has, within such period, taken such actions
as deemed reasonably necessary and appropriate by Lender to cure such curable
Default, and (iii) such Obligor shall continue to diligently pursue such
actions, then such cure period shall be extended for a period of THIRTY (30)
days.
 
(c) Representations.  Any representation contained herein or in any of the other
Loan Documents made by an Obligor is false, misleading or erroneous in any
material respect when made or when deemed to have been made.
 
(d) Default under other Debt.  The occurrence of any event which permits the
acceleration of the maturity of any Debt for borrowed money in an aggregate
principal amount in excess of ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($100,000.00) owing by any Obligor to any third party under any agreement or
understanding.
 
(e) Insolvency.  If any Obligor (i) becomes insolvent, or makes a transfer in
fraud of creditors, or makes an assignment for the benefit of creditors, or
admits in writing its inability to pay its debts as they become due;
(ii) generally is not paying its debts as such debts become due; (iii) has a
receiver, trustee or custodian appointed for, or take possession of, all or
substantially all of its assets, either in a proceeding brought by it or in a
proceeding brought against it and such appointment is not discharged or such
possession is not terminated within SIXTY (60) days after the effective date
thereof or it consents to or acquiesces in such appointment or possession;
(iv) files a petition for relief under the United States Bankruptcy Code or any
other present or future federal or state insolvency, Bankruptcy or similar laws
(all of the foregoing hereinafter collectively called “Applicable Bankruptcy
Law”) or an involuntary petition for relief is filed against it under any
Applicable Bankruptcy Law and such involuntary petition is not dismissed within
SIXTY (60) days after the filing thereof, or an order for relief naming it is
entered under any Applicable Bankruptcy Law, or any composition, rearrangement,
extension, reorganization or other relief of debtors now or hereafter existing
is requested or consented to by it; or (v) fails to have discharged within a
period of SIXTY (60) days any attachment, sequestration or similar writ levied
upon any property of it.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 11
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(f) Judgment.  The entry of any judgment against any Obligor or the issuance or
entry of any attachments or other liens against any of the property of such
Obligor for an amount in excess of ONE HUNDRED THOUSAND AND NO/100 DOLLARS
($100,000.00) (individually or in the aggregate) if uninsured, undischarged,
unbonded or undismissed on the date on which such judgment could be executed
upon.
 
(g) Action Against Collateral.  The Collateral or any portion thereof is taken
on execution or other process of law in any action.
 
(h) Change in Control.  A change in Control of any Obligor shall occur.
 
(i) ERISA Default.  Any of the following events shall occur or exist with
respect to Debtor or any ERISA Affiliate: (i) any prohibited transaction
involving any plan; (ii) any reportable event with respect to any plan;
(iii) the filing under Section 4041 of ERISA of a notice of intent to terminate
any plan or the termination of any plan; (iv) any event or circumstance that
might constitute grounds entitling the PBGC to institute proceedings under
Section 4042 of ERISA for the termination of, or for the appointment of a
trustee to administer, any plan, or the institution by the PBGC of any such
proceedings; or (v) complete or partial withdrawal under Section 4201 or 4204 of
ERISA from a multiemployer plan or the reorganization, insolvency, or
termination of any multiemployer plan; and in each case above, such event or
condition, together with all other events or conditions, if any, have subjected
or could in the reasonable opinion of Lender subject Debtor to any tax, penalty,
or other liability to a plan, a multiemployer plan, the PBGC, or otherwise (or
any combination thereof) which in the aggregate exceed or could reasonably be
expected to exceed ONE HUNDRED THOUSAND AND NO/100 DOLLARS ($100,000.00).
 
(j) Death or Incompetence of an Obligor; Dissolution of Certain Person.  Any
Obligor that is (i) a natural Person shall have died or have been declared
incompetent by a court of proper jurisdiction, or (ii) not a natural Person
shall have been dissolved, liquidated, or merged or consolidated with or into
any other Person without the prior written consent of Lender, provided, however,
the death or legal incapacity of any Obligor that is a natural person shall not
be an Event of Default if, within THIRTY (30) days of the date of such death or
incapacity, the representative or legal guardian of such Obligor or Obligor’s
estate affirms in writing (which instrument shall be in form and substance
satisfactory to Lender) (1) the obligations of such Obligor’s estate pursuant to
the Loan Documents, and (2) that no distributions shall be made from such estate
without the prior written consent of Lender.
 
(k) Action of Lien Holder.  The holder of any lien or security interest on the
Collateral (without hereby implying the consent of Lender to the existence or
creation of any such lien or security interest on the Collateral), declares a
default thereunder or institutes foreclosure or other proceedings for the
enforcement of its remedies thereunder.
 
(l) Material Adverse Effect.  Any event shall have occurred or is continuing
which shall have had a Material Adverse Effect.
 
(m) Transfer of the Property.  Title to all or any part of the Property (other
than obsolete or worn personal property replaced by adequate substitutes of
equal or greater value than the replaced items when new) shall become vested in
any party other than Debtor or a permitted assignee, whether by operation of law
or otherwise.
 
(n) Abandonment.  Debtor abandons or vacates any of the Property.
 
(o) Deterioration.  Lender reasonably determines that the condition of the
Property has materially deteriorated.
 
(p) Loan Documents.  (i) The Loan Documents shall at any time after their
execution and delivery and for any reason cease (1) to create a valid and
perfected first priority security interest in and to the Collateral; or (2) to
be in full force and effect or shall be declared null and void, or (ii) the
validity of enforceability the Loan Documents shall be contested by any Obligor
or any other Person party thereto or any Obligor shall deny it has any further
liability or obligation under the Loan Documents.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 12
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
Nothing contained in this Agreement shall be construed to limit the events of
default enumerated in any of the other Loan Documents and all such events of
default shall be cumulative.
 
13. Remedies and Related Rights.  If an Event of Default shall have occurred and
be continuing, and without limiting any other rights and remedies provided
herein, under any of the Loan Documents or otherwise available to Lender, Lender
may exercise one or more of the rights and remedies provided in this Section.
 
(a) Remedies.  Upon the occurrence of any one or more of the foregoing Events of
Default, the entire unpaid balance of principal of the Note, together with all
accrued but unpaid interest thereon, and all other Indebtedness owing to Lender
by Debtor at such time shall, at the option of Lender, become immediately due
and payable without further notice, demand, presentation, notice of dishonor,
notice of intent to accelerate, notice of acceleration, protest or notice of
protest of any kind, all of which are expressly waived by Debtor, provided,
however, concurrently and automatically with the occurrence of an Event of
Default under Section 12(e) further advances under the Loan Documents shall
automatically cease, the Indebtedness at such time shall, without any action by
Lender, become due and payable, without further notice, demand, presentation,
notice of dishonor, notice of acceleration, notice of intent to accelerate,
protest or notice of protest of any kind, all of which are expressly waived by
Debtor.  All rights and remedies of Lender set forth in this Agreement and in
any of the other Loan Documents may also be exercised by Lender, at its option
to be exercised in its sole discretion, upon the occurrence of an Event of
Default, and not in substitution or diminution of any rights now or hereafter
held by Lender under the terms of any other agreement.
 
(b) Deficiency.  In the event that the proceeds of any sale of, collection from,
or other realization upon, all or any part of the Collateral by Lender are
insufficient to pay all amounts to which Lender is legally entitled, each
Obligor (unless otherwise provided) shall be liable for the deficiency, together
with interest thereon as provided in the Loan Documents.
 
(c) Non-Judicial Remedies.  In granting to Lender the power to enforce its
rights hereunder without prior judicial process or judicial hearing, Debtor
expressly waives, renounces and knowingly relinquishes any legal right which
might otherwise require Lender to enforce its rights by judicial
process.  Debtor recognizes and concedes that non-judicial remedies are
consistent with the usage of trade, are responsive to commercial necessity and
are the result of a bargain at arm’s length.
 
(d) Use and Possession of Certain Premises.  Upon the occurrence of an Event of
Default, Lender shall be entitled to occupy and use any premises owned or leased
by any Obligor where any of the Collateral or any records relating to the
Collateral are located until the Indebtedness is paid or the Collateral is
removed therefrom, whichever first occurs, without any obligation to pay such
Obligor for such use and occupancy.
 
(e) Other Recourse.  Each Obligor waives any right to require Lender to proceed
against any third party, exhaust any Collateral or other security for the
Indebtedness, or to have any third party joined with Debtor in any suit arising
out of the Indebtedness or any of the Loan Documents, or pursue any other remedy
available to Lender.  Each Obligor further waives any and all notice of
acceptance of this Agreement and of the creation, modification, rearrangement,
renewal or extension of the Indebtedness.  Each Obligor further waives any
defense arising by reason of any disability or other defense of any third party
or by reason of the cessation from any cause whatsoever of the liability of any
third party.  Until all of the Indebtedness shall have been paid in full,
Obligor shall have no right of subrogation and each Obligor waives the right to
enforce any remedy which Lender has or may hereafter have against any third
party, and waives any benefit of and any right to participate in any other
security whatsoever now or hereafter held by Lender.  Each Obligor authorizes
Lender, and without notice or demand and without any reservation of rights
against such Obligor and without affecting such Obligor’s liability hereunder or
on the Indebtedness to (i) take or hold any other property of any type from any
third party as security for the Indebtedness, and exchange, enforce, waive and
release any or all of such other property, (ii) apply such other property and
direct the order or manner of sale thereof as Lender may in its discretion
determine, (iii) renew, extend, accelerate, modify, compromise, settle or
release any of the Indebtedness or other security for the Indebtedness,
(iv) waive, enforce or modify any of the provisions of any of the Loan Documents
executed by any third party, and (v) release or substitute any third party.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 13
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
(f) No Waiver; Cumulative Remedies.  No failure on the part of Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power, or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power, or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege.  The rights and remedies
provided for in this Agreement and the other Loan Documents are cumulative and
not exclusive of any rights and remedies provided by law.
 
(g) Equitable Relief.  Debtor recognizes that in the event Debtor fails to pay,
perform, observe, or discharge any or all of the Indebtedness, any remedy at law
may prove to be inadequate relief to Lender.  Debtor therefore agrees that
Lender, if Lender so requests, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
 
14. Cross-Collateralization and Cross-Default.  Debtor and Lender contemplate
that Debtor and Lender have engaged or may, from time to time engage, in various
loan transactions and that from time to time other circumstances may arise, in
which Debtor becomes obligated to Lender, including transactions of a type that
are very different from the transactions evidenced by the Loan Documents,
including by notes, advances, overdrafts, bookkeeping entries, guaranty
agreements, deeds of trust, or any other method or means (each a “Loan
Obligation”).  Debtor and Lender agree that all such transactions will be
secured by the Collateral, and that the Indebtedness arising under this
Agreement and the other Loan Documents will be secured by any collateral granted
in connection with such Loan Obligation.  Repayment of all Indebtedness and
performance of all other obligations under this Agreement by Debtor shall not
terminate Lender’s security interests in the Collateral, unless Lender executes
a written release.  If any default occurs under any Loan Obligation, then Lender
may declare an Event of Default.  An Event of Default shall be a default under
such Loan Obligation.  Lender’s failure to exercise cross-defaults shall not
constitute a waiver by Lender of such right.
 
15. Indemnity.  Debtor hereby indemnifies and agrees to hold harmless Lender,
and its officers, directors, employees, agents and representatives (each an
“Indemnified Person”) from and against any and all liabilities, obligations,
claims, losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements of any kind or nature (collectively, the “Claims”) which may be
imposed on, incurred by, or asserted against, any Indemnified Person arising in
connection with the Loan Documents, the Indebtedness or the Collateral
(including without limitation, the enforcement of the Loan Documents and the
defense of any Indemnified Person’s actions and/or inactions in connection with
the Loan Documents).  WITHOUT LIMITATION, THE FOREGOING INDEMNITIES SHALL APPLY
TO EACH INDEMNIFIED PERSON WITH RESPECT TO ANY CLAIMS WHICH IN WHOLE OR IN PART
ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH INDEMNIFIED PERSON, EXCEPT
TO THE LIMITED EXTENT THE CLAIMS AGAINST AN INDEMNIFIED PERSON ARE PROXIMATELY
CAUSED BY SUCH INDEMNIFIED PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  If
Debtor or any third party ever alleges such gross negligence or willful
misconduct by any Indemnified Person, the indemnification provided for in this
Section shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as (a) a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct, or (b) Lender has expressly agreed in writing with Debtor
that such Claim is proximately caused by such Indemnified Person’s gross
negligence or willful misconduct.  The indemnification provided for in this
Section shall survive the termination of this Agreement and shall extend and
continue to benefit each individual or entity that is or has at any time been an
Indemnified Person hereunder.
 
16. Limitation of Liability.  Neither Lender nor any officer, director,
employee, attorney, or agent of Lender shall have any liability with respect to,
and Debtor hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by Debtor in connection with, arising out of, or in any way related
to, this Agreement or any of the other Loan Documents, or any of the
transactions contemplated by this Agreement or any of the other Loan
Documents.  Debtor hereby waives, releases, and agrees not to sue Lender or any
of Lender’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement or any of the other Loan Documents, or any
of the transactions contemplated by this Agreement or any of the other Loan
Documents.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 14
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
17. No Duty.  All attorneys, accountants, appraisers, and other professional
Persons and consultants retained by Lender shall have the right to act
exclusively in the interest of Lender and shall have no duty of disclosure, duty
of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to any Obligor or any of any Obligor’s equity holders or any other
Person.  Documents in connection with the transactions contemplated hereunder
have been prepared by GARDERE WYNNE SEWELL LLP (“Lender’s Counsel”).  Debtor
acknowledges and understands that Lender’s Counsel is acting solely as counsel
to Lender in connection with the transaction contemplated herein, is not
representing Debtor in connection therewith, and has not, in any manner,
undertaken to assist or render legal advice to Debtor with respect to this
transaction.  Each Obligor has been advised to seek other legal counsel to
represent each Obligor’s interests in connection with the transactions
contemplated herein.
 
18. Lender not Fiduciary.  The relationship between Obligors and Lender is
solely that of debtor and creditor, and Lender has no fiduciary or other special
relationship with any Obligor, and no term or condition of any of the Loan
Documents shall be construed so as to deem the relationship between any Obligor
and Lender to be other than that of debtor and creditor.
 
19. Waiver and Agreement.  Neither the failure nor any delay on the part of
Lender to exercise any right, power or privilege herein or under any of the
other Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  No waiver of any provision in this Agreement or in any of the other
Loan Documents and no departure by any Obligor therefrom shall be effective
unless the same shall be in writing and signed by Lender, and then shall be
effective only in the specific instance and for the purpose for which given and
to the extent specified in such writing.  No modification or amendment to this
Agreement or to any of the other Loan Documents shall be valid or effective
unless the same is signed by the party against whom it is sought to be enforced.
 
20. Benefits.  This Agreement shall be binding upon and inure to the benefit of
Lender and Obligors, and their respective heirs, personal representatives,
successors and assigns, provided, however, that no Obligor may, without the
prior written consent of Lender, assign any rights, powers, duties or
obligations under this Agreement or any of the other Loan Documents.
 
21. Notices.  All notices or other communications required or permitted to be
given pursuant to this Agreement or the other Loan Documents (unless otherwise
expressly stated therein) shall be in writing and shall be considered as
properly given if (a) mailed by first class United States mail, postage prepaid,
registered or certified with return receipt requested, (b) by delivering same in
person to the intended addressee, or (c) by delivery to an independent third
party commercial delivery service for same day or next day delivery and
providing for evidence of receipt at the office of the intended addressee. 
Notice so mailed shall be effective upon its deposit with the United States
Postal Service or any successor thereto; notice sent by such a commercial
delivery service shall be effective upon delivery to such commercial delivery
service; notice given by personal delivery shall be effective only if and when
received by the addressee; and notice given by other means shall be effective
only if and when received at the office or designated place or machine of the
intended addressee. For purposes of notice, the addresses of the parties shall
be as set forth herein; provided, however, that either party shall have the
right to change its address for notice hereunder to any other location within
the continental United States by the giving notice to the other party in the
manner set forth herein.
 
22. Construction; Venue; Service of Process.  The Loan Documents have been
executed and delivered in the State of Texas, shall be governed by and construed
in accordance with the laws of the State of Texas, and shall be performable by
the parties hereto in the county in Texas where Lender’s address set forth on
Lender’s signature page hereof is located (the “Venue Site”).  Any action or
proceeding against any Obligor under or in connection with any of the Loan
Documents may be brought in any state or federal court within the Venue
Site.  Each Obligor hereby irrevocably (a) submits to the nonexclusive
jurisdiction of such courts, and (b) waives any objection it may now or
hereafter have as to the venue of any such action or proceeding brought in any
such court or that any such court is an inconvenient forum.  Each Obligor agrees
that service of process upon it may be made by certified or registered mail,
return receipt requested, at its address specified or determined in accordance
with the provisions of this Agreement.  Nothing in any of the other Loan
Documents shall affect the right of Lender to serve process in any other manner
permitted by law or shall limit the right of Lender to bring any action or
proceeding against any Obligor or with respect to any of its property in courts
in other jurisdictions.  Any action or proceeding by any Obligor against Lender
shall be brought only in a court located in the Venue Site.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 15
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
23. Invalid Provisions.  If any provision of the Loan Documents is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable and the remaining provisions of the Loan Documents
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance.
 
24. Expenses.  Debtor shall pay all reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) in connection with (a) the
drafting and execution of the Loan Documents and the transactions contemplated
therein, (b) any action required in the course of administration of the
Indebtedness and obligations evidenced by the Loan Documents, and (c) any action
in the enforcement of Lender’s rights upon the occurrence of an Event of
Default.
 
25. Participation of the .  Debtor agrees that Lender may, at its option, sell
interests in the  and its rights under this Agreement to a financial institution
or institutions and, in connection with each such sale, Lender may disclose any
financial and other information available to Lender concerning Debtor to each
prospective purchaser subject to obtaining a confidentiality agreement with each
prospective purchaser prior to disclosing Debtor’s confidential information.
 
26. Conflicts.  Except as otherwise expressly provided in the Note, in the event
any term or provision of this Agreement is inconsistent with or conflicts with
any provision of the other Loan Documents, the terms and provisions contained in
this Agreement shall be controlling.
 
27. Counterparts.  The Loan Documents may be separately executed in any number
of counterparts, each of which shall be an original, but all of which, taken
together, shall be deemed to constitute one and the same instrument.
 
28. Survival.  All representations and warranties made in the Loan Documents or
in any document, statement, or certificate furnished in connection with this
Agreement shall survive the execution and delivery of the Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.
 
29. Waiver of Right to Trial by Jury.  THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING, OR COUNTERCLAIM THAT RELATES TO OR ARISES OUT OF THE LOAN DOCUMENTS
OR THE ACTS OR FAILURE TO ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE
TERMS OR PROVISIONS OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
 
30. Notice of Right to Receive a Copy of Appraisal.  If the Indebtedness is
secured by a lien in real property, Debtor has a right to receive a copy of the
appraisal report used in connection with the Loan.  If Debtor would like to
receive a copy, Debtor must contact Lender at the address set forth herein and
request a copy of the appraisal report.  Lender must receive such a request from
Debtor no later than NINETY (90) days the Effective Date.
 
31. Patriot Act Notice.  Lender hereby notifies each Obligor that pursuant to
the requirements of Section 326 of the USA Patriot Act of 2001, 31 U.S.C. § 5318
(the “Act”), that Lender is required to obtain, verify and record information
that identifies such Obligor, which information includes the name and address of
such Obligor and other information that will allow such Lender to identify such
Obligor in accordance with the Act.
 
 
LOAN AND SECURITY AGREEMENT – PAGE 16
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
32. Federal Small Business Certification.  Debtor represents, warrants and
certifies that none of the principals of Debtor or Debtor’s Affiliates have been
convicted of, or pleaded nolo contendre to, any offense covered by 42 U.S.C.
§16911(7).  For purposes of this Section, the term “principal” means: (a) with
respect to a sole proprietorship, the proprietor; (b) with respect to a
partnership, each managing partner and each partner who is a natural person and
holds a TWENTY PERCENT (20.00%) or more ownership interest in the partnership;
and (c) with respect to a corporation, limited liability company, association or
development company, each director, each of the FIVE (5) most highly compensated
executives or officers of the entity, and each natural person who is a direct or
indirect holder of TWENTY PERCENT (20.00%) or more of the ownership stock or
stock equivalent of the entity.
 
33. Regulation B—Notice of Joint Intent.  If Debtor is more than one Person,
Federal Regulation B (Equal Credit Opportunity Act) requires Lender to obtain
evidence of Debtor’s intention to apply for joint credit.  Debtor’s signature
below shall evidence such intent.  Debtor’s intent shall apply to future related
extensions of joint credit and joint guaranty.
 
34. Disclosure Relating to Collateral Protection Insurance.  As of the date of
this disclosure, Debtor and Lender have or shall have consummated a transaction
pursuant to which Lender has agreed to make the Loan to Debtor.  Certain
Obligors have pledged Collateral to secure the Indebtedness in accordance with
the Loan Documents.  This notice relates to Debtor’s obligations with respect to
insuring the Collateral against damage.  To this end, the applicable Obligors
must do the following:
 
(a) Keep the Collateral insured against damage as required by the Loan
Documents;
 
(b) Purchase the insurance from an insurer that is authorized to do business in
Texas or an eligible surplus lines insurer;
 
(c) Name Lender the person to be paid under the policy in the event of loss; and
 
(d) Deliver to Lender a copy of the policy and proof of the payment of premiums.
 
Lender may obtain collateral protection insurance on behalf of Debtor at
Debtor’s expense if Debtor fails to meet any of the foregoing requirements.
 
35. Notice of Final Agreement.  It is the intention of each Obligor and Lender
that the following NOTICE OF FINAL AGREEMENT be incorporated by reference into
each of the Loan Documents (as the same may be amended, modified or restated
from time to time).  Each Obligor and Lender warrant and represent that the
entire agreement made and existing by or among each Obligor and Lender with
respect to the  is and shall be contained within the Loan Documents, and that no
agreements or promises exist or shall exist by or among, any Obligor and Lender
that are not reflected in the Loan Documents.
 
NOTICE OF FINAL AGREEMENT
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES, AND THE SAME MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK
 
 
 
 
 
LOAN AND SECURITY AGREEMENT – PAGE 17
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 
AGREED as of the Effective Date.
 
 
LENDER:
 
SOVEREIGN BANK
By: /s/ KATHRYN WALKER
Name: Kathryn Walker
Title: Senior Vice President
ADDRESS:
 
17950 Preston Road, Suite 500 
Dallas, TX 75252
    With copies of notices to: Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX 75201
Attention: Steven S. Camp
       
DEBTOR:
 
LAZARUS REFINING & MARKETING, LLC
 
By: BLUE DOLPHIN ENERGY COMPANY
Its: Sole Member


By: /s/ JONATHAN P. CARROLL
Name: Jonathan P. Carroll
Title: President
ADDRESS:
 
801 Travis Street, Suite 2100 
Houston, TX 77002

 
 


LOAN AND SECURITY AGREEMENT – PAGE 18
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 
 


 
JOINDER OF OBLIGORS
 
EACH UNDERSIGNED OBLIGOR hereby agrees and consents to the provisions of this
Agreement and agrees to be bound by the terms and conditions set forth
therein.  All representations and warranties applicable to such Obligor
contained in the Agreement are true and correct on and as of the Effective Date.
 
OBLIGOR:                                                                                                          
ADDRESS:
 
2201 Sunset Blvd.
Houston, TX 77005
/s/ JONATHAN P. CARROLL
JONATHAN P. CARROLL


INGLESIDE CRUDE
LLC                                                                                  801
Travis Street, Suite 2100
Houston, TX 77002
 
By:           /s/ JONATHAN P. CARROLL
Name:           Jonathan P. Carroll
Title:             Sole Member


LAZARUS TEXAS REFINERY I,
LLC                                                            801 Travis
Street, Suite 2100
Houston, TX 77002
By:           LAZARUS ENERGY HOLDINGS LLC
Its:           Sole Member


By:           CARROLL & COMPANY FINANCIAL HOLDINGS, LP
Its:           Sole Member


By:           LAZARUS CAPITAL, LLC
Its:           General Partner


By:           /s/ JONATHAN P. CARROLL
Name:           Jonathan P. Carroll
Title:             Sole Member




LAZARUS ENERGY HOLDINGS
LLC                                                            801 Travis
Street, Suite 2100
Houston, TX 77002
By:           CARROLL & COMPANY FINANCIAL HOLDINGS, LP
Its:           Sole Member


By:           LAZARUS CAPITAL, LLC
Its:           General Partner


By:           /s/ JONATHAN P. CARROLL
Name:           Jonathan P. Carroll
Title:             Sole Member
 
 
LOAN AND SECURITY AGREEMENT – PAGE 19
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 




Documents Prepared By:


Steven S. Camp
Gardere Wynne Sewell LLP
1601 Elm Street, Suite 3000
Dallas, TX  75201
214-999-4354






LOAN AND SECURITY AGREEMENT – PAGE 20
SOVEREIGN BANK – LAZARUS REFINING & MARKETING, LLC
 
 

--------------------------------------------------------------------------------

 